Case 3:08-cr-00094-CRS-DW Document 61 Filed 05/13/21 Page 1 of 12 PageID #: 689




                              UNITED STATES DISTRICT
                        COURT WESTERN DISTRICT OF KENTUCKY
                                  AT LOUISVILLE


UNITED STATES OF AMERICA                                                               PLAINTIFF


 v.                                                 CRIMINAL ACTION NO. 3:08-CR-94-CRS


TIMOTHY TERRELL BALLANGER                                                            DEFENDANT


                          MEMORANDUM OPINION AND ORDER


        This matter is before the Court for consideration of a motion of the defendant, Timothy

 Terrell Ballanger, pro se, seeking a reduction of his term of imprisonment due to poor health

 which has placed him in fear of serious illness or death from the COVID-19 virus (DN 58). The

 Court denied Ballanger’s two earlier motion for compassionate release on May 4, 2020 (DN 54)

 and June 4, 2020 (DN 56) for failure to exhaust his administrative remedies. On January 19,

 2021, Ballenger filed the instant motion, alleging that he has now exhausted his administrative

 remedies, attaching his initial request, his appeals, and the Bureau of Prison’s (“BOP”) responses

 denying him compassionate release (DNs 58-1, 58-2).          The United States has responded,

 acknowledging that Ballanger has now exhausted his administrative remedies. The United States

 objects to the motion on the ground that Ballanger is not eligible for compassionate release as he

 has failed to identify an “extraordinary and compelling” reason warranting a sentence reduction.

 the merits (DN 60).
Case 3:08-cr-00094-CRS-DW Document 61 Filed 05/13/21 Page 2 of 12 PageID #: 690




              The World Health Organization declared the novel coronavirus known as COVID-19 a

    pandemic on March 11, 2020.1 The President of the United States declared a national emergency

    on March 13, 2020 and the Governor of the Commonwealth of Kentucky declared a state of

    emergency even earlier, after the first confirmed case of COVID-19 on March 6, 2020.2 As of

    the date of this writing, there are 153,954,491 confirmed cases worldwide and 3,221,052 deaths;

    in the United States, there are 32,123,136 confirmed cases and 572,190 deaths.3 Further

    elaboration concerning the seriousness of then COVID-19 pandemic is unnecessary. The health

    risks associated with COVID-19, especially for those individuals confined to nursing homes or

    incarcerated in our jails and prisons where outbreaks can result in catastrophe. However, the

    situation is rapidly evolving worldwide and we must therefore address each inmate’s situation

    individually in the context currently presented when considering requests for compassionate

    relief.    Suffice it to say that the Court addresses motions for compassionate release, and

    Ballanger’s motion in particular here, with the gravity of the situation in mind.

              Ballanger pleaded guilty and was sentenced in 2009 to serve 240-month in prison for

    possession of a firearm by a convicted felon, car-jacking, and brandishing a firearm during and in

    relation to a crime of violence. He is incarcerated at FCI Butner Low. The presentence reports

    indicated that Ballanger reported that he was healthy with no history of health problems at the

    time of sentencing. (DN 31). However, Ballanger alleges and the medical records reveal that he



1
  See Tedros Adhanom Ghebreyesus, Director-General, World Health Organization, Opening Remarks at the Media Briefing on
COVID-19 (March 11, 2020) (transcript available at https://www.who.int/dg/speeches/detail/who- director-general-s-
openingremarks-at- the-media-briefing-on-covid-19--11-march-2020).
2 See President Donald J. Trump’s Proclamation on Declaring a National Emergency Concerning the Novel Coronavirus Disease

(COVID-19) Outbreak (March 13, 2020), available at https://www.whitehouse.gov/presidential-actions/proclamation-declaring-
national-emergency-concerning-novel- coronavirus-disease-covid-19-outbreak/; Governor Andy Beshear confirms first case of
COVID-19 in the Commonwealth and declares a state of emergency (March 6, 2020), available at
https://chfs.ky.gov/pages/search.aspx?affiliateId=CHFS&terms=declaration of state of emergency.
3 See Coronavirus Disease (COVID-19) Situation Dashboard, World Health Organization, https://covid19.who.int/ (last visited May

5, 2021).


                                                               2
Case 3:08-cr-00094-CRS-DW Document 61 Filed 05/13/21 Page 3 of 12 PageID #: 691




 has received treatment for a variety of medical and psychiatric conditions during his

 incarceration.

        18 U.S.C. § 3582(c)(1)(A) permits a court to modify a term of imprisonment and grant

 what is known as “compassionate release” for extraordinary and compelling reasons. Prior to

 December 2018, motions for compassionate release could only be made by the Director of

 Prisons. However, the First Step Act, PL 115- 391, 132 Stat 5194 (Dec. 21, 2018), amended 18

 U.S.C. § 3582(c)(1)(A) to allow defendants to bring such motions on their own behalf “after the

 defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons

 to bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a

 request by the warden of the defendant’s facility, whichever is earlier.”            18 U.S.C. §

 3582(c)(1)(A).

        Ballanger has provided a copies of his path to exhaustion. United States v. Alam, No. 20-

 1298, 2020 WL 2845694, *2 (June 2, 2020)(“For a prisoner to take his [compassionate release]

 claim to court, “he must ‘fully exhaust[ ] all administrative rights to appeal’ with the prison or

 wait 30 days after his first request to the prison.”).      The United States does not contest

 exhaustion, but rather objects to the motion solely on the merits. We will therefore find that

 Ballanger has exhausted his administrative remedies and we will proceed to consider the merits

 of his motion.

       Ballanger’s motion for compassionate release will be denied for the following substantive

 reasons.


        Under § 3582(c)(1)(A), a court may reduce a defendant’s sentence if it finds that

 “extraordinary and compelling circumstances warrant such a reduction,” and that “such a

 reduction is consistent with the applicable policy statements issued by the Sentencing

                                                  3
Case 3:08-cr-00094-CRS-DW Document 61 Filed 05/13/21 Page 4 of 12 PageID #: 692




 Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). The court must also consider the “[sentencing]

 factors set forth in section 3553(a) to the extent they are applicable.” § 3582(c)(1)(A).

         Congress tasked the Sentencing Commission that, “in promulgating general policy

 statements regarding the sentencing modification provisions in section 3582(c)(1)(A) of Title 18,

 [it] shall describe what should be considered extraordinary and compelling reasons for sentence

 reduction, including the criteria to be applied and a list of specific examples.” 28 U.S.C. § 994(t).

 In the Commentary to U.S.S.G. § 1B1.3, the Commission described four circumstances which

 constitute extraordinary and compelling reasons for sentence reduction:


 (A) Medical Condition of the Defendant.--

 (i) The defendant is suffering from a terminal illness (i.e., a serious and advanced illness with
    an end of life trajectory). A specific prognosis of life expectancy (i.e., a probability of
    death within a specific time period) is not required. Examples include metastatic solid
    tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage organ disease, and advanced
    dementia.

 (ii) The defendant is--

 (I) suffering from a serious physical or medical condition,

 (II) suffering from a serious functional or cognitive impairment, or

 (III)  experiencing deteriorating physical or mental health because of the aging process, that
     substantially diminishes the ability of the defendant to provide self-care within the
     environment of a correctional facility and from which he or she is not expected to recover.

 (B) Age of the Defendant.--The defendant (i) is at least 65 years old; (ii) is experiencing
 a serious deterioration in physical or mental health because of the aging process; and (iii)
 has served at least 10 years or 75 percent of his or her term of imprisonment, whichever
 is less.

 (C) Family Circumstances.--


 (i) The death or incapacitation of the caregiver of the defendant's minor child or minor children.




                                                   4
Case 3:08-cr-00094-CRS-DW Document 61 Filed 05/13/21 Page 5 of 12 PageID #: 693




 (ii)  The incapacitation of the defendant's spouse or registered partner when the defendant
    would be the only available caregiver for the spouse or registered partner.

 (D) Other Reasons.--As determined by the Director of the Bureau of Prisons, there exists
 in the defendant's case an extraordinary and compelling reason other than, or in
 combination with, the reasons described in subdivisions (A) through (C).

        By its own terms, § 1B1.13 applies only “[u]pon motion of the Director of the Bureau of

 Prisons.” This policy statement has not been updated to reflect that defendants may now move

 the court for compassionate release. The United States Court of Appeals for the Sixth Circuit

 recently found that “§ 1B1.13 is not an ‘applicable policy statement’ for defendant-filed motions

 for compassionate release,” (United States v. Tomes, 990 F.3d 500 (6th Cir. 2021) citing United

 States v. Elias, 984 F.3d 516, 519 (6th Cir. 2021), and thus it does not constrain the court’s

 analysis of what constitutes extraordinary and compelling reasons for release. Id. We may turn

 to U.S.S.G. § 1B1.13, however, for “helpful guidance” in ascertaining whether extraordinary and

 compelling reasons exist in a given case that may warrant a sentence reduction.               We

 acknowledge while so doing, however, that this Court is free to define “extraordinary and

 compelling reasons” on our own initiative. See Tomes, 990 F.3d at 503; Elias, 984 F.3d at 519-

 520.

        In his motion, Ballanger, now 51 years old, states:

        The COVID-19 Pandemic is “extraordinary,” compelling” and unprecedented.”
        It presents a heightened risk of catastrophic health consequences to “medical
        [sic] vulnerable” inmates such as the Defendant who is classified as a BOP Care
        Level 3 “UNSTABLE” chronic inmate. [see Exhibit B]. Defendant suffers from
        five major chronic medical conditions that places [sic] him at a substantial risk of
        catastrophic health consequences if he infected with COVID-19. Those major
        medical conditions include but are not limited to the following: (1) Fibro-
        sarcoma Cancer (2) Chronic severe reactive airway disease (“Severe Asthma”)
        (3) Ulcerative Colitis (4) sleep apnea (5) moderate obesity with BMI of 34.




                                                  5
Case 3:08-cr-00094-CRS-DW Document 61 Filed 05/13/21 Page 6 of 12 PageID #: 694




 DN 58, p. 2. The United States has responded that Ballager has “failed to provide any medical

 records or any evidence to substantiate his physical condition. Without providing some evidence

 of his medical condition, Mr. Ballanger fails to meet his burden,” citing United States v.

 Heromin, No. 8:11-cr-550-T-33SPF, 2019 WL 2411311, *2 (M.D.Fla. June 7, 2019). DN 60, p.

 6. In fact, Ballanger filed 425 pages of medical records on January 7, 2021, contemporaneously

 with his third motion for compassionate release. (DN 57). Despite this oversight, the United

 States is correct that Ballanger has failed to meet his burden to establish an “extraordinary and

 compelling” reason for compassionate release.

       Ballanger asserts that he has a heightened risk of an adverse outcome or death should he

 contract COVID-19 while in prison due to his underlying medical conditions. While the risk of

 spread in prisons has been of grave concern over the many months that the pandemic has been

 raging on, we note that currently FCI Butner Low reports no positive cases of the coronavirus

 among the inmate population. There are 615 inmates housed there. The BOP reports that 2,273

 inmates in the Butner Complex have now been fully vaccinated against the disease.

 (https://www.bop.gov). Thus, while Ballanger himself declined to receive the vaccine, those

 with whom he must come in contact are taking steps to prevent any further occurrence of the

 coronavirus in the prison.

        Ballanger has received extensive and consistent medical attention as needed through the

 Butner Complex’s medical center. (DN 57). The medical records provided by Ballanger are as

 current as December 2020 at which time he received another infusion of Entyvio, a drug for the

 treatment of moderate to severe ulcerative colitis. He has been receiving Entyvio infusions and a

 number of other medications for his colitis for an extended period of time. The records reflect

 that Ballanger was diagnosed with stage 1B low grade fibrosarcoma in 2014. The tumor was


                                                 6
Case 3:08-cr-00094-CRS-DW Document 61 Filed 05/13/21 Page 7 of 12 PageID #: 695




    resected and he received a course of radiation thereafter. He is being followed post-treatment for

    any recurrence. There is no evidence of active cancer in the recent medical records and Ballanger

    does not claim that he is experiencing active disease.             He does claim that he is immune-

    compromised due to Entyvio treatments for his colitis and would be at high risk for serious

    illness or death should he contract COVID-19. He uses a CPAP machine provided for him by the

    medical center for his sleep apnea, has received respiratory therapy and medications for what

    Ballanger describes as Reactive Airway Disease.4 Ballanger fears that this chronic condition

    which has caused chronic cough and difficulty breathing may become deadly should he contract

    COVID-19.

           The defendant has provided evidence of a medical condition recognized by the CDC as

    enhancing the risk of an adverse outcome from COVID-19 as Entyvio is noted to render patients

    more prone to infections. It is less clear whether RAD falls under the CDC category for the types

    of chronic pulmonary disease which amplify risk, as it differs from asthma and COPD, both of

    which are specifically named by the CDC. In any event, we will consider Ballanger’s RAD to

    also constitute a risk factor for adverse outcome from COVID-19 infection.

           While Ballanger presents risk factor from chronic illness, there are presently no cases of

    COVID-19 at the facility.        Thus Ballanger has failed to articulate an extraordinary and

    compelling reason for compassionate release under 18 U.S.C. §3582(c)(1)(A)(i). There is zero

    risk that he will catch COVID-19 at the present time.




4
 Ballanger has not directed the Court to any particular medical records in the 425 pages he has provided. The Court’s
review located a record dated 12/03/2018 which indicates a physician’s impressions that Ballanger’s dry cough, which
did not resolve was “Awaiting pulmonary evaluation. Likely RAD vs new onset asthma.” DN 57-1, p. 25. We have
not been provided down-to-date medical records, but we will accept Ballanger’s statement that he has been diagnosed
with this chronic illness.


                                                         7
Case 3:08-cr-00094-CRS-DW Document 61 Filed 05/13/21 Page 8 of 12 PageID #: 696




        Ballanger does not contend, nor could he successfully, that his sentence should be

 reduced because of his poor health alone. The Sentencing Commission identified terminal

 illness, or a serious physical, medical, or mental condition that substantially diminishes the

 ability of the defendant to provide self-care while incarcerated, and which is terminal or an

 otherwise permanent condition, as evidencing an “extraordinary and compelling” reason for a

 sentence reduction. While not directly applicable to a defendant’s request for compassionate

 release, the severity of the impairments noted by the Commission to meet the “extraordinary and

 compelling” threshold suggests that something more than health conditions which are being

 successfully managed in the prison setting is required to clear this first hurdle. Ballanger has not

 alleged he suffers from a condition or combination of conditions that leave him impaired in daily

 functioning. While he has periodic trouble breathing, he is provided medications and an inhaler

 to combat symptoms. As noted earlier, Ballanger does not contend that he has active cancer.

 The only reason he claims to establish an extraordinary and compelling reason for compassionate

 release is that his medical conditions would increase his potential for an adverse outcome should

 he contract COVID-19. Thus his claim fails.

        Additionally, even when a defendant is statutorily eligible for a sentence reduction based

 on extraordinary and compelling reasons, compassionate release is only appropriate after

 consideration of the factors set forth in 18 U.S.C. §3553(a) and where the defendant is not a

 danger to the safety of any other person or to the community, as provided in 18 U.S.C. § 4142(g).

        The United States urges under §3553(a)(1), that the nature and circumstances of

 Ballanger’s crimes weigh against release and that he poses a very real danger if released from

 custody. It contends that his present sentence reflects the seriousness of Ballanger’s crimes and

 will operate to deter him from the commission of future crimes. The Court agrees with the


                                                  8
Case 3:08-cr-00094-CRS-DW Document 61 Filed 05/13/21 Page 9 of 12 PageID #: 697




 United States that the present sentence meets the objectives of sentencing and that § 3553(a)

 factors counsel against reduction of Ballanger’s sentence.

       The following facts underly the conviction for which Ballenger is presently serving 240

months imprisonment:

       In late December of 2007, Timothy Terrell Ballanger approached a female victim,
       displayed a loaded pistol, and demanded her purse and 2001 Honda Civic. (DN
       23, at p. 2). As a result, a federal grand jury in the Western District of Kentucky
       indicted Ballanger on three 2 counts: (1) felon in possession of a firearm in
       violation of 18 U.S.C. § 922(g)(1) and 924(e)(1); (2) car-jacking a 2001 Honda
       Civic by force, violence, and intimidation in violation of 18 U.S.C. § 2119; and
       (3) using, carrying, and brandishing a firearm while carjacking the victim in
       violation of 18 U.S.C. § 924(c)(1)(A)(ii). (DN 1). In June of 2009, Ballanger
       entered into a plea agreement with the United States. In exchange for Ballanger’s
       guilty plea to all three charges in the indictment, the United States agreed to
       recommend a sentence at the lowest end of the guidelines range. (DN 23, at p. 9).
       The Presentence Investigation Report (“PSR”) specified that Ballanger would be
       sentenced as an “Armed Career Criminal” under § 4B1.4(b)(3)(A) and 18 U.S.C.
       § 924(e) because he possessed a firearm in connection with a crime of violence
       and had at least three previous convictions for violent offenses. (DN 31, at p. 8).
       Ballanger’s previous “crime of violence” convictions included Burglary I and
       Burglary III in Jefferson County and four counts of Robbery I, also in Jefferson
       County. (DN 1, at p. 1; DN 31 at pp. 9-10). Based on those considerations, the
       PSR recommended Ballanger serve “188-235 months plus 7 years to be served
       consecutively[,]” followed by 3-5 years of supervised release. (DN 31, at p. 19).
       At sentencing, the Court imposed a term of 180 months imprisonment as to
       Counts One and Two of the Indictment, to run concurrently, and a term of 60
       months imprisonment as to Count Three, to run consecutively. (DN 30, at p. 3).
       Ballanger’s total term of imprisonment is 240 months. (Id.).


DN 39, pp. 1-2.

       The nature and circumstances of the offense and his prior convictions for violent offenses

militate against a sentence reduction and the danger posed to the community were he to be released

appears great.

       Ballanger has served 135 months of a 240-month sentence, 56% of his sentence. The BOP

determined that, “although [he has] medical concerns, [he] is a MEDIUM risk recidivism level and



                                                 9
Case 3:08-cr-00094-CRS-DW Document 61 Filed 05/13/21 Page 10 of 12 PageID #: 698




 [has] past violent offenses. [He does] not meet the criteria for Compassionate Release.” DN 58-2,

 p. 9. Ballanger stated that he is administratively appealing the Risk and Needs Assessment

 (“RNA”) which determined his recidivism risk level, claiming that he received an erroneous score

 because the BOP did not include the programs he has completed. DN 58, p. 5.               We have

 considered them here.He states that he has 90 months of outstanding work performance at

 Unicor/Federal Prison Industries. DN 58, p. 4. He also states that he has no disciplinary actions

 while incarcerated. Id. This was confirmed by the United States. DN 60, p. 2. Ballanger states that

 “the quality of the programs offered within the Federal Prisons, which the Defendant has taken

 every possible opportunity to completely change his life, to be a better law abiding citizen, and a

 productive member of society, which fulfill the goals of 18 USC 3553(a)(2)(b) ‘Deterrence from

 criminal conduct’ and 18 USC 3553(a)(2)(a) ‘promote respect for the Law’.” Id. The BOP records

 reflect nine courses completed between 2011 and 2019. In addition, he completed two drug

 education classes, one in 2012 and another in 2016. He also earned his GED while incarcerated.

 DN 58-3, p. 1.

        This Court has repeatedly been advised by the United States Court of Appeals for the Sixth

 Circuit that post-sentence conduct is relevant to the Court’s determination whether a reduction in

 sentence should be granted. United States v. Boulding, 960 F.3d 774, 784 (6th Cir. 2020)(thorough

 renewed consideration of the § 3553(a) factors is required; court correctly included post-sentencing

 behavior as part of that inquiry); United States v. Williams, 972 F.3d 815 (6th Cir. 2020)(reversed

 and remanded because the Court failed to mention the defendant’s argument regarding his post-

 conviction conduct); United States v. Jenkins, No. 20-5512 (6th Cir. Feb. 4, 2021)(Remanded for

 failure of the district court to mention defendant’s post-sentence conduct in its explanation of its

 decision).   While it remains wholly within the Court’s discretion whether and to what extent to



                                                 10
Case 3:08-cr-00094-CRS-DW Document 61 Filed 05/13/21 Page 11 of 12 PageID #: 699




 reduce a sentence, the Sixth Circuit requires district courts to give a “complete review” to a motion

 for sentence reduction under the First Step Act.

        Ballanger’s good conduct in prison, completion of numerous programs, earning his GED,

 and his employment with Unicor evidence positive efforts which we find laudable. We note, too,

 that good conduct is expected and rewarded in the prison system. While the Court finds exemplary

 conduct in prison worthy of due consideration, we are very troubled by Ballanger’s history of

 violent conduct and possession of weapons even after a felony conviction which, on balance, are

 not outweighed by his progress while incarcerated. His sentence was at the low end of the

 guidelines range by virtue of a plea agreement. His sentence reflects that he qualified as an armed

 career criminal at the time of sentencing.         The United States has emphasized that his prior

 convictions include a robbery at gunpoint on a major road in Louisville, theft of a vehicle and

 money on four separate occasions by threat of use of a knife or gun, and the assault of a corrections

 officer during a prior incarceration where he struck the officer in the face.

        We will accept at face value Ballanger’s representation that he has endeavored to

 “completely change his life” and “to be a better law abiding citizen.” We conclude, however, that

 in imposing sentence, the § 3553(a) sentencing factors were thoroughly and carefully considered,

 including, among other things, the serious nature of the offenses which involved car-jacking and

 brandishing a firearm during that crime, and again possessing a firearm as a convicted felon. These

 are charges to which Ballanger pleaded guilty. Considering the seriousness of the crimes and

 taking into account Ballanger’s history and characteristics, this Court found that a sentence of 240

 months imprisonment was sufficient but not greater than necessary to promote respect for the law,

 to reflect the seriousness of the offense, to deter future criminal conduct, to protect the public, and

 to serve as just punishment for the offense. The Court has revisited these factors and finds nothing



                                                     11
Case 3:08-cr-00094-CRS-DW Document 61 Filed 05/13/21 Page 12 of 12 PageID #: 700




 to call into question the initial determination of the appropriate sentence. The Court finds at this

 juncture, with the defendant having served slightly more than half the imposed sentence, that a

 reduction in sentence would undermine the carefully balanced sentencing factors which are served

 by the 240-month sentence imposed. Further, while he has behaved admirably thus far in prison

 and has been self-motivated to improve himself, we do not find that these factors justify a reduction

 in light of the need to promote respect for the law. Ballanger’s numerous prior convictions for

 violent crimes did not yield law-abiding conduct as he ended up before this Court in 2007 for

 violent crimes again. The defendant’s good conduct in prison and wake-up call to redirect his

 attentions toward law-abiding behavior may suggest the efficacy and appropriateness of the

 sentence. His representation that he has a plan for himself upon release from incarceration, while

 not verified, shows a planful approach by this defendant which the Court hopes will serve him well

 after service of his sentence. The Court finds no ground to justify a reduction in Ballanger’s

 sentence.

         Motion having been made and for the reasons set forth herein and the court being

 otherwise sufficiently advised, IT IS HEREBY ORDERED AND ADJUDGED that the motion

 of the defendant, Timothy Terrell Ballanger, for compassionate release (DN 58) is DENIED.


 IT IS SO ORDERED.

 cc:    Counsel of Record
        Timothy Terrell Ballanger, pro se
        Reg. #05097-033
        FCC Butner Low
        Durham B Housing Unit
        P.O. Box 999
        Butner, NC 27509
                              May 13, 2021




                                                  12
